        Case 2:18-cv-01100-NIQA Document 75 Filed 04/15/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HTA-SCW WEBB MEDICAL A                         :            CIVIL ACTION
 LLC, et al.                                    :
             Plaintiffs                         :            NO. 18-1100
                                                :
               v.                               :
                                                :
 ROSKAMP MANAGEMENT                             :
 COMPANY, et al.
           Defendants                           :

                                          ORDER

       AND NOW, this 14th day of April 2020, upon consideration of Defendants’ motions for

summary judgment, [ECF 48-53], Plaintiffs’ response in opposition thereto, [ECF 58, 60], and

Defendants’ replies, [ECF 63, 64, 66, 67], it is hereby ORDERED that, for the reasons set forth

in the accompanying Memorandum Opinion:

   1. Defendants’ motions for summary judgment are GRANTED and JUDGMENT is entered
      in favor Defendants Roskamp Management Company, Robert G. Roskam, Philip D.
      Kaltenbacher, Paul H. Woodruff, Daniel Sevick, Whiteland Holdings LP, Frazer Exton
      Development LP, and Whiteland Village Limited and against Plaintiff with respect to the
      RICO claims at Claim Nine of Plaintiffs’ complaint; and

   2. the remaining state law claims against all Defendants, at Claims One through Eight and
      Claims Ten through Twelve of Plaintiffs’ complaint, are DISMISSED, without prejudice,
      as this Court declines to exercise supplemental jurisdiction over them pursuant to 28 U.S.C
      § 1367(c)(3).

The Clerk of Court is directed to mark this case CLOSED.

                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
